DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  
the ear plate (11) is provided with a sliding groove (110), and one end of the second connecting piece (31) is slidably provided in the sliding groove (110), as in claim 8 (Fig. 3 shows in inverted panel part with the places of the ear plate 11 and the support bulge 12 switched; it however fails to show one end of the second connecting piece 31 provided inside the sliding groove).  
the support bulge (12) is hinged to the first end of the first connecting piece (20), as in claim 9 (Fig. 3 shows in inverted panel part with the places of the ear plate 11 and the support bulge 12 switched; it however fails to show the first end of the first connecting piece hinged to the support bulge 12).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1-20 are objected to because of the following informalities:  The Examiner would remind the Applicant that numerical identifiers should not be placed into the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 13-20 recites limitation directed from an air conditioner that now is to include the previous claims 1-12 preamble which claims a panel driving assembly. It is unclear which invention is being claimed depending on the particular claim. For examination purposes it will be interpreted as claims 13-20 are directed towards a panel driving assembly, as the claims 13-20 ultimately depend from the claims which pertain to claim 1, which is a panel driving assembly. 

Claims 13-20 recite the limitations of "a panel assembly".  There is already sufficient antecedent basis for this limitation in the claim, as the above claims all ultimately depend from claim 1, of which the panel assembly has already been established.

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

NOTE: As a result of the optional “and/or” configuration of claim 3, claims 4 & 16 are withdrawn from consideration as a result of the Examiners choice in claim 3 that reads on the selected configuration elaborated in claim 5, and does not involve the non-selected subject matter in claim 4, and consequently claim 16, which depends from claim 4.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al (US 5,782,688), hereinafter referred to as Baek.

Regarding claim 1, Baek (US 5,782,688) shows a panel driving assembly, for driving a panel part, the panel driving assembly comprising: a first connecting piece (300, Fig. 6), is provided with a first rack (210, Fig. 6), a first end of the first connecting piece is movably connected with the panel part (280, fig. 6); and a driving part (Fig. 6 – the driving part comprises of elements 215, 220, 231), a first end of the driving part is movably connected with the panel part (Fig. 6 – the element 231 of the driving part comprises of element 237, which is the first end of the driving part that is movably connected with the panel part 280 via element 284 of the panel part), a second end of the driving part is engaged with the first rack (Fig. 6), and the driving part driving the panel part to be opened or closed (Col. 5, Lines 20-34).  

Regarding claim 2, Baek shows wherein the driving part comprises: a second connecting piece (231, Fig. 6, Col. 7, Lines 41-46 – element 237 is part of the second connecting piece), one end of the second connecting piece is movably connected with the panel part (Fig. 7); and a drive gear (220, Fig. 6), connected with the second connecting piece (Fig. 7 – the drive gear is connected with the second connecting piece via elements 258 and 300, of which the drive gear is connected to the first rack 210 of the first connecting piece) and engaged with the first rack (Fig. 6).  

Regarding claim 3, Baek shows further comprising: a transmission gear assembly (Fig. 6 – the transmission gear assembly comprises of elements 300 & 290), provided between the first rack and the drive gear and/or provided between the drive gear (220, Fig. 6) and the second connecting piece (231, Fig. 6).  

Regarding claim 10, Baek shows wherein the other end of the second connecting piece has a second rack (290, Fig. 6), the second rack is engaged with the drive gear (Fig. 6, Col. 6, Lines 21-26 – the second rack 290 is connected to the panel part 280 at one end and element 215 at the other, of which element 215 moves the drive gear 220).  

Regarding claim 13, Baek shows an air conditioner (Fig. 6), comprising a panel driving assembly (Fig. 6).

Regarding claim 14, Baek shows an air conditioner (Fig. 6), comprising a panel driving assembly (Fig. 6).

Regarding claim 15, Baek shows an air conditioner (Fig. 6), comprising a panel driving assembly (Fig. 6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 5,782,688), hereinafter referred to as Baek, in view of Seo (US 5,810,658).

Regarding Claim 5, Baek shows elements of the claimed invention as stated above in claim 3 including wherein the transmission gear assembly is provided between the drive gear and the second connecting piece. 
However, Baek lacks showing the transmission gear assembly comprises at least one second transmission gear, the second transmission gear is engaged with the drive gear and the 3second connecting piece respectively.  
Seo (US 5,810,658), an air conditioner with a gear set, is the same field of endeavor as Baek which is an air conditioner with a gear set.
Seo teaches the transmission gear assembly comprises at least one second transmission gear (47, Fig. 6), the second transmission gear is engaged with the drive gear (43, fig. 6) and the 3second connecting piece respectively (Fig. 6 – the second connecting piece is located at the back of the panel part 29, located at the top end of the second transmission gear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek to incorporate the teachings of Seo to provide the transmission gear assembly comprises at least one second transmission gear, the second transmission gear is engaged with the drive gear and the 3second connecting piece respectively, which would provide an interlocking device which cam move shutters to prevent foreign substances from entering the air conditioners when not in use (Col. 2, Lines 25-36).

Regarding claim 17, Baek shows an air conditioner (Fig. 6), comprising a panel driving assembly (Fig. 6).

Claims 6-7 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 5,782,688), hereinafter referred to as Baek, in view of Sujino (US 6,247,242).

Regarding claim 6, Baek shows wherein an ear plate (286, Fig. 6) protrudes from an inner wall of the panel part (Fig. 6), the ear plate is provided with a sliding groove (Fig. 6 – the ear plate is comprised of ear shaped hooks that have a groove for sliding the panel part), a fixing part (256, Fig. 6) protrudes from the first end of the first connecting piece (300, Fig. 6), and the first connecting piece is slidably provided in the sliding groove via the fixing part (Fig. 7).  
However, Baek lacks showing wherein the ear plate is provided with a sliding groove in an up-down direction.
Sujino (US 6,247,242), a movable member with a gearset, is in the same field of endeavor as Baek which is a movable member with a gearset.
Sujino teaches wherein the ear plate (Fig. 1 – the guide groove is formed on the ear plate) is provided with a sliding groove (13, Fig. 1) in an up-down direction (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek to incorporate the teachings of Sujino to provide wherein the ear plate is provided with a sliding groove in an up-down direction, which would provide a mechanism for detecting the position of the movable member while also not requiring a large space (Col. 3, Lines 11-15).

Regarding claim 7, Baek shows wherein a support bulge (284, Fig. 6) is also provided on the inner wall of the panel part (Fig. 6), the support bulge is hinged to one end of the second connecting piece (Fig. 6 – the support bulge 284 is hanged to one end of the second connecting piece 231 via element 237).  

Regarding claim 18, Baek shows an air conditioner (Fig. 6), comprising a panel driving assembly (Fig. 6).

Regarding claim 19, Baek shows an air conditioner (Fig. 6), comprising a panel driving assembly (Fig. 6).

Claims 8-9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 5,782,688), hereinafter referred to as Baek, in view of Nagoshi (JP2011122731).

Regarding claim 8, Baek shows wherein an ear plate (286, Fig. 6) protrudes from an inner wall of the panel part (Fig. 6), the ear plate is provided with a sliding groove (Fig. 6 – the ear plate is comprised of ear shaped hooks that have a groove for sliding the panel part). 
However, Baek lacks showing one end of the second connecting piece is slidably provided in the sliding groove.
Nagoshi (JP 2011122731), an air conditioner with a gearset, is in the same field of endeavor as Baek which is an air conditioner with a gear set.
Nagoshi teaches one end of the second connecting piece (7, Fig. 1) is slidably provided in the sliding groove (Fig. 1 – As the Applicant shows in Fig 2 of the instant application that one end of the second connecting piece 31 is slidably connected in the sliding groove 110 of the ear plate 11, as does Nagoshi teach with one end of the second connecting piece 7 is provided in the ear plate of the panel upper portion 12 of the panel part 11/12, of which said ear plate comprises of a groove to allow the panel part to slide inward and outward; see Drawing Objection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek to incorporate the teachings of Nagoshi to provide one end of the second connecting piece is slidably provided in the sliding groove, which would provide an air conditioner that reduces a driving force when driving a front panel that opens and closes an air suction port (¶0006).

Regarding claim 9, Baek shows wherein a support bulge (284, Fig. 6) is also provided on the inner wall of the panel part (Fig. 6).
However, Baek lacks showing the support bulge is hinged to the first end of the first connecting piece.  
Nagoshi teaches the support bulge (Fig. 1 – As the Applicant shows in Fig 2 of the instant application that one end of the first connecting piece 20 is hinged to the support bulge 12, as does Nagoshi teach with the support bulge can be seen as the element on the on the lower panel portion 11 of the panel part 11/12 that the first end of the first connecting piece 9 is hinged to; see Drawing Objection above) is hinged to the first end of the first connecting piece (9, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek to incorporate the teachings of Nagoshi to provide the support bulge is hinged to the first end of the first connecting piece, which would provide an air conditioner that reduces a driving force when driving a front panel that opens and closes an air suction port (¶0006).

Regarding claim 20, Baek shows an air conditioner (Fig. 6), comprising a panel driving assembly (Fig. 6).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 5,782,688), hereinafter referred to as Baek, in view of Sujino (US 6,247,242).

Regarding claim 11, Baek shows elements of the claimed invention as stated above in claim 10 including the drive gear and the first rack.
However, Baek lacks showing wherein the drive gear is a dual gear, the dual gear comprising: a first gear, engaged with the first rack; and a second gear, coaxially provided with the first gear, the first gear is engaged with the second gear.  
Sujino (US 6,247,242), a movable member with a gearset, is in the same field of endeavor as Baek which is a movable member with a gearset.
Sujino teaches wherein the drive gear (20a, Fig. 3) is a dual gear (Col. 4, Lines 50-51), the dual gear comprising: a first gear (20A, Fig. 3), engaged with the first rack (21, Fig. 3); and a second gear (20B, Fig. 3), coaxially provided with the first gear (Fig. 3), the first gear is engaged with the second gear (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek to incorporate the teachings of Sujino to provide wherein the drive gear is a dual gear, the dual gear comprising: a first gear, engaged with the first rack; and a second gear, coaxially provided with the first gear, the first gear is engaged with the second gear, which would provide a mechanism for detecting the position of the movable member while also not requiring a large space (Col. 3, Lines 11-15).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762